Citation Nr: 1455908	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO. 11-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a low back disability, to include a recurrent low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to January 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In that decision, the RO denied an increased rating in excess of 10 percent for a low back disability.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence that he is unable to obtain or maintain substantially gainful employment. As such, the Board finds that the issue of TDIU has not been raised by the record.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Throughout the period on appeal, the Veteran's low back disability is manifested by a lumbar strain, pain, forward flexion to 65 degrees at worst, a combined range of motion of 160 degrees at worst, limited ability to walk and bend over, tenderness, stiffness, weakness, flare-ups, and no further limitation after repetitive testing due to weakness, fatigability or other factors; but not by forward flexion of 60 degrees or less, a combined range of motion of less than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour, favorable or unfavorable ankylosis of the entire thoracolumbar spine, objective evidence of neurological abnormalities, or incapacitating episodes.

CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for a service-connected low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in May 2009, prior to the initial unfavorable adjudication in January 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private medical records have been associated with the electronic claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in June 2009 and May 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran.

While the May 2014 VA examiner noted the claims file was reviewed, the June 2009 examiner did not indicate whether the file was reviewed or not. However, review of the claims file is not required in order for an opinion or examination to be adequate. Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008). Instead, the examiner need only be apprised of sufficient relevant facts to render an informed opinion. Id. In the case of an increased rating claim, the key issue is the present level of disability, and therefore in order to be adequate the examiner need only be aware of those facts necessary to give an accurate depiction of the current severity of the Veteran's disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the June 2009 examiner noted a detailed medical history as provided by the Veteran, and then performed a thorough in-person examination of the Veteran's low back. Between the provided medical history and the examiner's own objective examination of the Veteran's low back, the Board finds that the examiner had knowledge of a sufficient number of facts to render an informed opinion as to the current severity of the Veteran's low back disability, and therefore the June 2009 examination report is adequate for rating purposes.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for a low back disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. at 302-05; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board notes that service connection for a low back disability was initially granted under Diagnostic Code 5295, governing lumbosacral strains. Since the initial grant, the regulations pertaining to the evaluation of spine disabilities were amended. See 68 Fed. Reg. 51,454 (August 27, 2003) (effective September 26, 2003). As a result of the amendment, lumbosacral or cervical strains are now rated under Diagnostic Code 5237, and Diagnostic Code 5295 is no longer extant. As the change in law did not happen during the pendency of the appeal, the change in Diagnostic Code from 5295 to 5237 does not result in a reduction in the Veteran's assigned rating, and Diagnostic Code 5237 directly addresses the Veteran's service-connected disability, the Board will analyze the claim under the new, amended criteria governing disabilities of the spine, specifically Diagnostic Code 5237. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).

The Veteran's low back disability is rated under Diagnostic Code 5237, covering lumbosacral strains. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The objective medical evidence is against a finding that an initial rating in excess of 10 percent for a low back disability is warranted. The Veteran was provided with VA examinations in June 2009 and May 2014. The June 2009 examiner noted that the Veteran had forward flexion to 65 degrees with pain at 60 degrees, extension to 20 degrees with pain at 15, left and right lateral flexion to 20 degrees with pain at 15, and left and right lateral rotation to 20 degrees with pain at 15 degrees, for a combined range of motion of 165 degrees. The examiner noted that pain, tenderness, and weakness were present, but that these factors did not result in additional limitation in range of motion. The examiner found IVDS to not be present, and noted sensory function, motor function, and reflexes to be normal. Subjective complaints of loss of bladder control were noted, but no objective signs were found.

The May 2014 examiner found that the Veteran had forward flexion to 70 degrees, extension to 10 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees, for a combined range of motion of 160 degrees. The examiner noted the presence of objective pain on movement and that the Veteran was unable to perform repetitive testing due to pain. No localized tenderness, muscle spasm, or guarding were noted to be present. The examiner noted normal muscle strength, reflexes and sensory testing, and noted that there was no evidence of radiculopathy, loss of bladder control, IVDS, or ankylosis. 

VA and private treatment records reflect continued complaints of back pain, but are silent for any complaints or diagnoses of radiculopathy or radiating pain. A January 2012 private treatment record noted cervical spine and axial skeleton range of motion, but not measurements relating to the lumbosacral spine. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1723 (32d ed. 2012) (defining the axial skeleton as "the bones of the cranium, vertebral column, [and] lower limbs). No other range of motion testing is present. 

Based on the objective medical evidence of record, the Veteran's low back disability does not more nearly approximate the level of severity contemplated by a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5237. Therefore, an increased rating in excess of 10 percent is not warranted in this case.

In evaluating the Veteran's level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion, pain on movement, stiffness, weakness and loss of bladder control, which he is competent to report. Jandreau, 492 F.3d 1372. However, the June 2009 VA examiner found that while the Veteran had limitation of motion and weakness and pain were present, there was no additional loss of motion after repetitive testing. The May 2014 examiner indicated that repetitive testing could not be accomplished due to pain. As such, the Board finds that the VA medical opinion outweighs the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue or other factors. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. Neither VA examiner noted that the Veteran had IVDS or suffered from incapacitating episodes. The Veteran's treatment records are silent for any notations of IVDS or incapacitating episodes, and the Veteran has not indicated that he suffers from incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 10 percent based on incapacitating episodes lasting at least two weeks but less than four weeks is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities, including bowel or bladder impairment, are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, the June 2009 examiner noted that the Veteran had normal reflexes in his lower extremities, and that sensory testing was normal in the lower extremities bilaterally. The May 2014 VA examiner also found the Veteran to have normal reflexes and sensation in his lower extremities. The examiner then affirmatively stated the Veteran did not have radicular pain or radiculopathy. VA treatment records are silent for complaints of radiating pain from the low back or diagnoses of radiculopathy, with a December 2011 record noting no radiating symptoms. Finally, the Veteran has not indicated he experiences radiating pain. 

The Veteran did endorse a loss of bladder control during his June 2009 VA examination. However, that examiner did not note any objective signs of bowel or bladder impairment. Further, the May 2014 examiner noted the Veteran affirmatively denied having any bowel or bladder impairment or problems. VA and private treatment records are also silent for any indication that the Veteran has bowel or bladder impairment associated with this low back disability. As such, the Board finds the preponderance of the evidence is against a finding that a bowel or bladder impairment is associated with the Veteran's los back disability. As there is no evidence of associated neurologic abnormalities, additional separate compensable ratings are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied in this case. The Veteran's service-connected low back disability is manifested by a lumbar strain, pain, limitation of motion, tenderness, stiffness, weakness, limited ability to walk and bend over, and flare-ups. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptomatology is not explicitly considered in the rating criteria, specifically a limited ability to walk, these symptoms are inherently contemplated by the currently assigned rating. The Veteran's difficulty walking and bending over have been specifically related to his limited range of motion and the presence of back pain. Limitation of motion is directly considered by the rating criteria, and the presence of pain, and any further functional effects resulting therefrom, was fully considered in determining the Veteran's current rating, as discussed above. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37; DeLuca, 8 Vet. App. 202. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. As the first element is not met, referral for an extraschedular rating is not warranted in this case.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a low back disability, left and right knee disabilities, a skin disability, and migraines. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




ORDER

Entitlement to an increased rating in excess of 10 percent for a low back disability, to include recurrent lumbar strain, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


